Question Time (Commission)
The next item is Question Time (B6-0231/2009).
The following questions are addressed to the Commission.
Subject: Competition and transparency of income taxation
Does the Commission consider the maintenance of non-transparent systems of income taxation within the European Union to be compatible with free competition and if not, what steps does it intend to take to put a stop to such systems in Member States or parts of Member States?
Member of the Commission. - Let me first recall that Member States are, under Community law, largely free to design their direct tax systems in a way that best meets their domestic policy objectives and requirements. But in recent years they have reached common agreement on several measures proposed by the Commission that are designed to tackle the erosion of tax bases and investment allocation distortions. In doing so, Member States have acknowledged that EU-wide cooperation and fair tax competition rules are vital to protect revenues.
On the question of transparency raised by an honourable Member of Parliament, I would like to recall that very recently, on 28 April 2009, the European Commission adopted a communication identifying actions in order to promote good governance in the tax area, which means transparency, exchange of information and fair tax competition.
Firstly the communication identifies how good governance in the tax area could be improved within the European Union so as to reinforce the argument for other jurisdictions to follow. It calls on Member States to swiftly adopt Commission proposals for directives on administrative cooperation and mutual assistance in the recovery of taxes and savings taxation. Member States should also continue to give appropriate priority to eliminating harmful business tax regimes. More specifically, the Commission's proposal on administrative cooperation contains a provision according to which bank secrecy could no longer be invoked to deny a request for information from another Member State relating to persons non-resident in the requested Member State. This is entirely in line with international consensus on tax information exchange.
Secondly, in order to enhance the promotion of good governance beyond the European Union, the communication suggests how to ensure better coherence between EU policies with a view to ensuring that the deepening of economic relations between the European Union and its partner jurisdictions would be accompanied by a commitment to good governance principles. Particular emphasis is placed on ensuring support for developing countries which have committed to the good governance principles.
The communication also proposes ways of ensuring more coherence between Member States' individual policy positions in the international tax area and agreed good governance principles. This would notably include, where appropriate, a coordinated response to jurisdictions that refuse to apply good governance principles. Today the Commission presented the communication to the EU ministers of finance at the Ecofin meeting, with a view to seeking their support on the proposed approach for the last Ecofin meeting of the Czech Presidency in June 2009.
(ES) Thank you very much for your answer, Commissioner. You have addressed a number of aspects, such as transparency; what I missed in your speech was a reference to recent agreements in the framework of the G20, concerning the fight against tax havens and so-called 'non-cooperative jurisdictions'. Is the Commission contributing to the G20 proposal or has it remained entirely on the fringes of this type of negotiation?
Member of the Commission. - The Commission is a full participant in the G20 and is participating fully in this process.
I have already mentioned some of the measures the Commission would like to encourage Member States to take. It is fully involved in the G20 process.
(DE) Madam President, Commissioner, in principle I am against the introduction of new taxes. They affect, above all, the middle class. They affect wealth creation and do not stimulate investment.
However, we must consider taxes in conjunction with short-term stock profits. Do you envisage that taxes on short-term stock profits gained from naked short selling will be earmarked for the creation of new jobs?
Could the Commissioner please reassure the House that he is firmly committed to all direct taxation - income tax and corporation tax - being firmly left a Member State competence? Please confirm that is your view.
Member of the Commission. - Well, there is a Treaty and the Treaty is very clear. We know that there will be a new Irish referendum perhaps on the Lisbon Treaty, but these Articles are very clear on how the competences are divided in text, and the Commission has no intention of writing a new treaty with different responsibilities.
This is also partly the answer on using tax policy for creating jobs. As different countries are in different situations, a Europe-wide taxation instrument will not perhaps achieve the same goals as in a particular Member State.
Taxation instruments are sometimes good to really create incentives or develop the economy, but this is very much dependent on the situation in particular Member States.
Subject: EU earthquake policy: actions taken by the Commission in the wake of the recent catastrophic earthquake in Italy
In November 2007 Parliament adopted resolution (P6_TA(2007)0507) on an integrated approach to earthquakes by the EU (prevention, response and repairing damage) in which it called for the adoption of specific measures as regards a policy for protection, reinforcing buildings (with special emphasis on buildings of historic and cultural significance), funding, research, public information, etc.
Furthermore, in my letters to the Environment Commissioner (10.1.2008) and the Commission President (22.5.2008) I have drawn attention to the urgent need to draw up a communication devoted specially and exclusively to the effective management of responses to earthquakes.
In the wake of the recent deadly earthquake in Italy, does the Commission take the view that it is covered by its written answer of 22.7.2008 and the answers furnished by Mr Barroso and Mr Dimas or does it intend to take further initiatives to protect European citizens from earthquakes?
Member of the Commission. - (EL) Madam President, the Commission is fully committed to helping to protect people from earthquakes. This protection must form part of an integrated approach to dealing with situations which may be caused by various dangers. The Commission recently adopted a communication entitled 'A Community approach on the prevention of natural and manmade disasters' which also covers earthquakes. This communication follows on from the actions taken by the Commission over recent years, which are in line with many of the recommendations formulated by the European Parliament in its resolution in 2007. This specific action relates in particular to the dissemination of best practices, the development of joint approaches to risk evaluation, mapping and education and awareness-raising, while at the same time seeking to improve the cohesion of and synergies between financial and legislative means of prevention which already exist, thereby strengthening the added value of action by the European Union. The Commission will make every possible effort to moderate the impact of earthquakes by encouraging the Member States to fully integrate the common European planning codes for buildings and public works, especially Eurocode 8, into their national regulations. The Commission awaits the response of the European Parliament to the approach proposed in its communication with particular interest.
(EL) Madam President, I am sorry, but the question remains. I honestly do not understand: why does the Commission refuse to do for earthquakes what it did for floods? What is the difference? In fact, I am very surprised that this debate is being held after the recent disaster in Italy. As regards the last communication to which you referred, it mentions earthquakes in passing at three points, to which you referred. Do you honestly believe that a reference to earthquakes at three points in a communication suffices to counterbalance the huge need which we have in Europe for a communication specifically on earthquakes? I would honestly like to have an answer.
Μember of the Commission. - (EL) Madam President, the communication which we released in February 2009 takes an integrated approach to the overall question, regardless of the source of the danger. We consider that this approach is the best. As far as floods are concerned, we have a communication on water scarcity and drought. There are communications on specific dangers or specific problems which exist, but we consider that the integrated approach which we want to use is the most appropriate.
We await Parliament's response and, if there are important reasons why we should abandon this approach, then we shall consider them. However, I must say to you that the Commission communication will also help a little in preventing the consequences of earthquakes.
As such, it is addressed at the Member States, which jealously guard the principle of subsidiarity as regards competence for this matter, so that they will incorporate the provisions of the European Union on buildings into their national laws, be they the provisions of Eurocode 8 for new buildings, or the provisions on strengthening buildings for old buildings. Let them do so, let them take certain other actions which are needed, such as strict compliance with planning regulations, in order to prevent most of the disasters.
(DE) Madam President, Commissioner, connected to the fault line through the Apennines, there is another fault line which crosses Slovenia. As you perhaps know, the Krško nuclear power plant is situated on this fault line. On our initiative several warning devices have been installed there. What measures do you plan to take, following this devastating earthquake in Italy, to guarantee the security of the Krško nuclear power plant, which stands on a fault line connected to this. Do you think that you might take precautionary measures, which might go so far as closing Krško?
(EL) Madam President, I too am surprised by the position expressed by the Commission here today because, of course, we respect the reply as regards the question of subsidiarity and I absolutely agree with the specific demands, but that does not resolve the question of a collective political proposal on the part of the European Commission which includes all aspects of disasters caused by earthquakes. Mr Pirker added yet another and, of course, we shall find others. The question therefore remains: why, over and beyond the principle of subsidiarity and the specific measures mentioned by the Commissioner, do we not have a global proposal on the part of the European Commission?
Member of the Commission. - (EL) Madam President, as I said earlier, we await the response of the European Parliament to the communication we have issued on earthquake prevention. Once we have a response, we shall examine if this approach or the other approach is better. In particular, there are specific provisions for nuclear installations and there is the Seveso II directive for industry.
Subject: Solar thermal electricity and the Economic Recovery Plan
In a bid to tackle the serious energy and economic challenges facing the European Union, in its recovery package the Commission has proposed measures designed to contribute to both economic recovery and energy objectives. However, solar thermal electricity (STE) - one of the most promising renewable energy sources - is not included in the list of sectors which stand to benefit.
Moreover, European industry is currently the world leader in this area, but it can only maintain this position if the domestic market expands and if further R&D is promoted.
Can the Commission please comment on why the STE sector has been excluded from the strong financial boosts provided in the recovery plan? What other sources of funding are available to the sector?
Member of the Commission. - Solar-thermal electricity was never excluded from the European Economic Recovery Plan. It was not included for the reason that we addressed the most urgent energy needs. That means that we looked at the issues where the crisis has had the greatest impact and where projects could not materialise.
The first question was interconnection. Any power production, especially from new energy sources, cannot function if there are grid issues. So we addressed as a matter of urgency the electricity grids and interconnection between member countries.
On top of that we have had the gas crisis, which clearly showed that in some cases missing physical infrastructure has a huge impact as regards gas supply disruption. This is the easiest way to respond to the security of gas supplies.
And we addressed two other issues which I think would definitely be postponed if they did not have support from the Community: firstly, offshore wind energy, which is rather a large project that needs to be connected to the mainland grid, and, secondly, carbon capture and storage, where we really need to encourage industry to come with a full-scale project as soon as possible.
For this reason we have not considered other eligible areas. That is why it was not included, not because I do not believe in it. I believe in solar thermal energy but we addressed the most urgent needs.
What sources are available to support the further evolution of solar thermal electricity? First there is the seventh framework programme. We have EUR 2.35 billion for the years 2007-2013. Second, it is one area where you can provide the tool. From next year we have an opportunity to provide 300 million emission allowances for new entrants. Renewable energy projects, such as solar thermal electricity, are eligible. So if the projects are there they are very welcome.
We can also use funds from the European Regional Development Fund. We encourage more use of synergy energy sources; in particular we increased the limits of how much renewable energy could be used in relation to housing and energy efficiency. So overall eligibility for these measures has been increased.
On top of this, in the summer or early autumn, the Commission will table a new communication on financing low-carbon technologies. We will try to elaborate on it so that these technologies get support, not only from the Community budget but also from industry and the Member States, so that this support is targeted and so that we get the new technological development very quickly to achieve our goal of 20% renewable energy by 2020, but perhaps we can be even more ambitious in this respect.
So we have not excluded it. It is just that we have a lot of areas that we need to address and we have taken the most urgent areas where money needs to be invested now.
Thank you, Commissioner, for a very full reply. I have noted carefully what you have said.
In the event that any of the projects which have been nominated specifically under the Recovery Plan are not in a position to draw down the funding by the deadline of 30 June 2010, will you have what I will refer to as a reserve list of projects that are ready to go, so that the money will actually go into this sector, to energy efficiency and low energy?
In the solar thermal area, for example, they have major projects ready to start construction at the end of 2009 and early 2010; they have several projects ready to go. Could we have a reserve list so that all this money is used in the event of those who have been allocated at the moment not being in a position to draw it down?
Member of the Commission. - In establishing the list we looked at the majority of the projects and we also involved the Member States, so at this stage I have no reason to believe that we will be unable to disburse or commit all the money.
If there should be some delays, or if some projects are not sufficiently prepared, we will have a report in March 2010. So, if there is a possibility that part of the money is available, I promised at trialogues that the Commission will consider, if appropriate, making a necessary proposal. But it is premature to promise it because it depends how well we can commit the money, as today there are a limited number of projects where we believe that they have advanced enough to use this money.
Subject: Nuclear power stations
According to the Institute of Energy of South East Europe, many EU countries and other countries from southern and eastern regions and eastern Mediterranean countries engaged in accession negotiations are examining schemes to extend or construct nuclear power stations to generate electricity. Will the Commission say what actions and initiatives it intends to take to impose pre-conditions and restrictions in respect of these initiatives, bearing in mind the special geological characteristics, climatic conditions and the possibilities for funding these schemes and their viability?
Member of the Commission. - Well, my colleague Stavros Dimas has already replied to a supplementary question on this issue.
Basically, nuclear energy is established in a way that means that each country has a nuclear safety regulator who has full responsibility for implementing nuclear safety measures. At the same time, each Member State decides whether or not to use nuclear energy. This is subject to the Euratom Treaty, and very clearly there are additional requirements. The additional requirements are that each project that is submitted is also analysed by the Commission and we make a recommendation on the projects to be developed. We did that in the case of Belene and also of Mochovce.
There is also a clear obligation that the requirements of the environmental impact assessment should be fulfilled, as laid down in Community law, and the additional requirements of the UN/ECE Espoo Convention on Environmental Impact Assessment in a Transboundary Context will also be applicable.
So whatever project is being proposed, we are not discriminating between Member States. There are clear requirements to be fulfilled and each project is analysed on its own merits, based on the Community acquis and on environmental legislation. I can assure you that this process is so watertight that no permission has ever been given to build a nuclear power installation unless all the safety requirements can be guaranteed.
(EL) Madam President, I should like to ask, in connection with what the Commissioner said about the evaluation of every proposal, if an ex-ante study can be carried out for the area in question, including on the basis of EuroMediterranean cooperation and the particular character of the area, so that there are criteria which every country will have to take into account from the beginning and comply with in their planning.
Member of the Commission. - First of all, each and every country develops its own legislation that decides on the process of how the application should be made. Later, the process very much relates to, and is based on, the national legislation and Euratom legislation. As a result, we cannot take a regional approach. We need to look at the specific situation in each and every Member State and, at the same time, each and every project.
We cannot just consider an average situation in the region and say that this region is not suitable for using nuclear power. That would be untrue because you cannot develop a project that could be used in more or less every place. It is a question of the costs, conditions and time needed. So, we cannot go with a regional approach. We really need to look at each and every concrete project because only in this way can we guarantee full safety in this project.
(DE) Madam President, Commissioner, ladies and gentlemen. Commissioner, I would like to congratulate you on the nuclear package which you have just tabled and which, in particular, concerns new nuclear power plants, as well as the proposal that, in future, International Atomic Energy Agency (IAEO) standards should be binding.
I would be interested to know whether you think you could prepare a proposal for an EU regulatory authority or the upgrading of WENRA to a body for issuing binding standards in the next legislative period, and whether we could also make IAEO standards compulsory for all Member States.
Member of the Commission. - On the second part, I believe that, with this high-level group of nuclear regulators, we can move forward with stronger standards. This is just the point of departure; it was the lowest common denominator we could have developed.
At the same time, because of the sensitivity of the issue - politically and also, sometimes, culturally - I strongly doubt that the European regulator could play the role required. I would not say the European regulator could not be trusted, but that regulator needs to keep a distance from nuclear power installations. I believe that full responsibility for safety should lie at all times with a national regulator, because that is the best way and that will always avoid the debate of whether the central regulator is pushing hard enough for nuclear energy etc.
It is good to establish a common framework, but responsibility must remain with all the regulators who, as is proposed in the nuclear safety directive, have full powers and all the necessary instruments to implement this policy. We have very good nuclear safety regulators in the Union, so an organisational shake-up is not necessary. We just need to increase the binding standards, starting from the level we have now, and working together, thus demonstrating to the world that standards can be increased in the nuclear industry.
Subject: Promoting sustainable energy in cities
In my own home city of Cork, local authorities and businesses are striving towards the creation of sustainable energy policies. What is the Commission doing to support cities like Cork in their efforts to promote sustainable energy?
Member of the Commission. - I am very glad that you put this question, because I am very proud of one of our achievements, and that is the Covenant of Mayors.
In 2008 we supported the initiative from cities to have a Covenant of Mayors. This means that cities make a binding obligation to reduce CO2 by more than 20% by 2020. They develop sustainable energy action plans for this. They have also founded a Covenant of Mayors' Office for coordination and promotion. We support these actions through the Joint Research Centre, to provide scientific background and technical support for the preparation, implementation and evaluation of the sustainable energy action plans. For smaller municipalities, the Commission negotiates with other national, regional and local administrations to ensure their support for the smaller cities.
An advanced system of good practice, the Benchmarks of Excellence, is also intended to be implemented this year.
We have also created a financial support facility through the European Investment Bank (EIB), in which we place the grants, and also use the EIB to target sustainable development in the cities. The EIB has already been involved in specific projects, such as with Barcelona, on which negotiations are quite advanced.
I know that the City of Cork has not yet signed this Covenant, so it is still up to the City of Cork to use this opportunity. It is a good way to really mobilise citizens behind these initiatives.
At the same time there are also other instruments for sustainable development, and the cohesion policy provides significant support to cities to implement sustainable energy policies and actions. In total, for the period 2007-2013, EUR 9 billion from cohesion policy funds will be directly invested in sustainable energy initiatives in the EU. The Southern and Eastern Operational Programme, which includes the City of Cork, will invest EUR 669 million in the region and contribute to reaching Lisbon growth and jobs objectives.
These cohesion funds will directly support sustainable energy projects in the region, and will help to mobilise further national investment. Funding may be used to stimulate energy efficiency and renewable energy production, the development of efficient energy management systems and the promotion of clean and sustainable public transport, particularly in urban areas.
The Operational Programme includes the 'Gateway Challenge Fund', which is based on an integrated sustainable development strategy for Cork.
Finally, the Regional Development Fund was recently changed to give all Member States the possibility to use regional funds for energy efficiency improvements and the integration of renewable energy into existing housing. This can be as much as 4% of the total Regional Fund allocation.
So, to summarise, I believe that we have created a framework for cities that share an ambition to develop sustainable models for their citizens, and that is the Covenant of Mayors. The Covenant of Mayors includes sympathisers like New York and Rochester, and has participants from other non-EU countries, so it offers a lot of knowledge through the office we operate.
As concerns financial support, we do not at this stage have any programme dedicated to energy efficiency, but we have the Structural Funds, we have an Intelligent Energy Europe programme and we have also the European Investment Bank. We are using all those instruments to support these initiatives. The European Investment Bank is very active in this process. However, at this stage it is not so much an issue of finance, but more about good projects and really dedicated policy from the cities.
That is my answer to your very important question. I believe that cities have every opportunity to lead the way towards a sustainable energy future.
Thank you to Commissioner Piebalgs for his response. Commissioner, you have already pointed out in your response that there is a saving in economic terms because of the efficiency in energy, but now we need to move on to the next step. Rather than just promoting sustainability and energy efficiency, we need to utilise the funds to create new ways of creating energy to make cities even more self-sufficient, rather than importing fuel or building nuclear power stations, as we were saying previously. We need to find cleverer and better ways, and maybe you might look in the future not just to the investment bank but to new ideas coming from the Commission as well.
Member of the Commission. - We are trying to respond to this request. We are planning, by the end of this year, to develop a new energy efficiency action plan that will address this. We are also drawing up a communication on the financing of low-carbon energy sources.
It is very important for stakeholders to take the initiative, and I expect cities to put forward proposals and put pressure on Members of the European Parliament and on Member States to create Europe-wide instruments in the areas concerned.
Without this bottom-up approach, we will fail to use the opportunities that exist. European cities are so diverse, and there are so many good ideas, that we should not just try to apply a top-down approach to each and every city.
I believe that the Covenant of Mayors will provide much-needed intellectual input and experience to the policies we need to formulate to achieve sustainable cities. It is not only about savings. There are many issues involved. It is also about smart grids, the integration of renewable energy and sustainable transport - hydrogen buses, electric vehicles. There are plenty of opportunities.
Each and every city could make its own programme, because what the Covenant of Mayors has done is make an obligation to reduce CO2 by more than 20%. That does not necessarily mean through energy efficiency. It could be a completely different policy area. It very much depends on local circumstances.
In view of the time I am afraid I will not take the further supplementary question. I am sorry, Mr Rübig, but you have had one question already and the Commissioner has given us some very full answers.
Subject: The economic crisis and avoiding protectionism
As our Trade Commissioner you have rightly said that we must avoid protectionism in our response to the current economic crisis, as it is widely acknowledged that we will not get out of this economic downturn through restricting trade.
In what ways is the Commission working to prevent the growth of protectionist tendencies in its international trade negotiations? Can any progress be reported with regards to completing the Doha Round?
Additionally, how will the Commission ensure that the promotion of open trade is balanced with the EU's development priorities, such as core labour standards and environmental sustainability?
Member of the Commission. - Since the outbreak of the economic crisis, the European Union has taken a firm stance against straight protectionism, consistent with its commitment to fair and open trade.
The Commission is intensively monitoring protectionist measures put in place by its major trading partners with a view to appropriate action. Furthermore, the EU has strongly supported the initiative of the World Trade Organisation to report on trade-related developments during the economic and financial crisis.
Since the beginning of the current crisis, more than ever the EU has been committed to multilateralism, to transparency and to open markets based on rules that benefit developed and developing countries alike. The EU has consistently argued that an ambitious and balanced Doha Round outcome is among the most important instruments in preventing trade protectionism and in boosting the economy.
This is also the message put forward by the WTO in the recent trade policy review of the EU trade policy, which praised the role played by the EU in strengthening the multilateral trading system. The key role the Doha Round could play in the current crisis was also recognised in the G20 global plan for recovery and reform issued on 2 April. The G20 leaders expressed their renewed commitment to reaching a swift conclusion of the Doha Round.
Finally, the EU's commitment to open trade goes hand in hand with its commitment to sustainable development, which is an overarching policy objective for the EU, including in the context of various trade policy initiatives.
Sustainable development and, in particular, environmental and social considerations are important components in our trade policy. This is witnessed by the inclusion of sustainable development provisions focusing on labour and environmental standards in our bilateral trade agreements.
Thank you, Commissioner, and I am conscious that you are standing in for Commissioner Ashton. I want to congratulate the Commission, and indeed Members in this House who are on the Committee on International Trade, for pushing the line of discouraging protectionist tendencies.
I should like to ask about the issue relating to developing countries and how we can ensure that we increase or facilitate trade both with and between developing countries, for example via increased trade-related assistance. This is an important component that we should factor in. Overall, I have seen very encouraging activity from the Commission and Parliament in relation to protectionist tendencies, which would be a retrograde step.
Member of the Commission. - Reports by the WTO and the Commission's own monitoring show that there is no imminent risk of a generalised protectionist escalation. None of the large trading nations has yet resorted to across-the-board restrictions on trade and investment. Developments in certain countries - for instance, Russia, Indonesia and Argentina - need close monitoring as these countries have until now been the greatest users of border measures to restrict trade. Overall, the most targeted sectors are agriculture and food products, iron and steel, metal, automobiles, textiles and toys.
Does the Commission accept that as well as lecturing others and monitoring others to avoid the risk of protectionism we should be careful ourselves and make sure that when we use our trade defence instruments they are for the purposes for which they are intended and not as protectionist measures?
Member of the Commission. - The Commission is doing everything possible to ensure that this monitoring is strong in every aspect, especially on the issue that you raised. I could convey the message to Commissioner Ashton in order to have a more specific view and a more specific answer. But so far there are no disturbing signals.
Subject: Internet piracy Canada
Canada has one of the world's highest levels of Internet piracy. This is exacerbated by serious legislative and enforcement deficiencies. In fact, Canada's Copyright Act is in urgent need of revision in order to bring it into line with current international standards of protection in the on-line environment, such as those laid down in the WIPO Internet Treaties of 1996 and the EU Copyright Directive (2001/29/EC). The longer this situation lasts, the longer European rights holders - in particular the creative sector (authors, composers, performers, songwriters and phonogram producers) - will be deprived of the legal tools they need to stop the large-scale online infringement of their rights in Canada. Their losses to Internet piracy are huge. The situation is such that legislative action needs to be taken now rather than after the upcoming EU-Canada Trade Summit in May and subsequent bilateral trade negotiations.
Given the urgency of this issue, what is the Commission doing to ensure that Canada amends its relevant legislation without any further delay?
Member of the Commission. - The Commission is aware of the issues raised in relation to Canada's intellectual property rights protection and enforcement. We are extremely concerned that Canada's proposed reform of its Copyright Act appears to be being given so little priority.
Reasonable protection of intellectual property rights is essential for the future survival of the creative industries. While several Member States are now eagerly discussing how intellectual property rights can better be adapted to the online world, we must indeed still pay attention to the risks of internet piracy originating from third countries.
One of the key issues in play is how to strike a fair balance between the interests of rights holders and those of consumers, while respecting data protection rules. You will remember that this was a key debating point of the Commission Creative Content Online initiative launched by the Communication of 3 January 2008.
The Commission's concerns have been put forcefully to the Canadian authorities for quite some time now. The fact we will soon start negotiations for a free trade agreement with Canada will give us a new opportunity to bring about significant improvement of IPR protection in Canada. In the mean time, the Commission will be taking the matter up with the Canadian authorities at the highest level. It will also call for the revision of Canadian copyright law to be initiated as soon as possible and preferably during the Parliament's present session.
(GA) Madam President, I would like to thank the Commissioner for that answer. But I would like to ask a question - how hopeful is the Commission that the effort they are making in relation to Canada will succeed and what are the direct plans the Commission has to stop piracy on the Internet and this practice? If we are unable to stop it with a country like Canada, what chance do we have in other cases?
Member of the Commission. - As I said before, a trade agreement will provide the legal framework with which to address some of the EU's trade irritants and issues with Canada, such as its IPR enforcement standards and certain anti-competitive practices. We are optimistic since we will have negotiations on an FTA.
Subject: Korea FTA
Following the recent discussions between the Commission and the South Korean Trade Ministry, can the Commission outline the state of play of the EU-Korea FTA negotiations?
Member of the Commission. - The negotiations on a free trade agreement with Korea are the most advanced of the EU's ongoing trade negotiations. After two years of negotiations, we now have a comprehensive agreement within reach with the EU's fourth-largest trading partner outside Europe.
The free trade agreement with Korea would create new market access in many areas of interest to EU exporters. By way of illustration: the agreement would swiftly eliminate EUR 1.6 billion of customs duties to the benefit of EU exporters; it would offer solid disciplines on non-tariff barriers in priority sectors such as the automotive, pharmaceutical, or consumer electrics sectors; it would provide significant new market access in services of special interest to EU service providers; it would offer the most ambitious package yet on intellectual property rights, government procurement, sustainable development and other rules issues; and it would foresee novel ways of involving civil society in the monitoring of how the free trade agreement is implemented, and protect our sensitivities with appropriate arrangements.
The free trade agreement would also present a useful point of reference for other negotiations. Moreover, concluding that agreement now would demonstrate the commitment of both sides to open markets as one response to the current economic environment.
At the end of the eighth round of negotiations in March 2009, both sides made important technical progress at their level, but a certain number of difficult issues remained unresolved.
EU Trade Commissioner Ashton and Korean Trade Minister Kim subsequently met in London on 2 April 2009. Despite intensive discussions, it was not possible to bridge gaps on the remaining issues, such as duty drawback and rules of origin.
The Commission is currently consulting on the best way forward.
Thank you, Commissioner, for that response. Firstly, I entirely agree that a free trade agreement with Korea would bring enormous benefits both to the European Union and to Korea, and would send a positive signal in terms of our determination to keep markets open. However, failure to reach this agreement now looks like it lies more with the Member States than with our negotiating partner.
That being the case, if we cannot reach an agreement with Korea, would the Commission accept that DG Trade might as well pack up and go home as regards free trade agreements, because if we cannot agree with Korea we are not going to agree with India, ASEAN or on any other such agreements we are negotiating?
Member of the Commission. - In contrast, the Member States have recently confirmed their interest in concluding an ambitious and balanced agreement with Korea.
As usual, the Commission will defend the principles on the basis of which we negotiate with all countries.
Thank you very much. Maybe the Commissioner would comment on the situation of the German Government on this matter.
Like Mr Martin, I am a supporter of this free trade agreement with the Republic of Korea. However, we do need to be careful about details and timing. It is estimated that 650 000 Korean cars would sell in Europe per annum. While there is already some production in eastern Europe, there will be a significant volume of new imports.
Most surveys indicate that these will substitute the sales of Japanese cars produced in Europe, like those produced by the Honda plant in my constituency in Swindon. This plant is currently mothballed and the workers are on standby. In order not to exacerbate the current situation here and elsewhere in Europe, will you ensure that there is a serious time lag before such imports are allowed?
Member of the Commission. - I understand your concerns about the situation in the car industry. From the start of negotiations with Korea, the Commission has invested considerable resources in obtaining a good result for the EU car industry. European car exporters will benefit from a combination of the elimination of Korean duties on cars and the effective removal of technical barriers. The most substantial barriers will be removed from day one of the agreement.
Subject: US-EU trade dispute concerning hormone-treated beef
Will the Commission provide information concerning the outcome of the negotiations it is conducting with the US authorities with a view to definitively preventing - following the decision for a temporary suspension - the activation of the so-called carousel retaliatory measures as part of the transatlantic trade dispute on hormone-treated beef and revoking the retaliatory measures already in place?
Member of the Commission. - The Commission is currently still engaged in negotiations with the United States, and we are very optimistic that a mutually acceptable solution can emerge very soon. In the last few weeks we had intensive transatlantic contacts on this issue. The EU Trade Commissioner Catherine Ashton and US Trade Representative Ron Kirk agreed on 22 April to hold further talks in order to find a negotiated solution to the long-running dispute over hormone-treated beef.
They confirmed their wish to resolve this difficult issue that affects businesses and consumers in both the EU and the US and, in order to facilitate the negotiations for a solution, Commissioner Ashton and US Trade Representative Kirk agreed that the imposition of the so-called 'Carousel' sanctions by the US on certain EU products would be postponed by a further two weeks beyond the original 23 April deadline.
The Commission is committed to doing its best to find a positive and lasting solution to this issue, and talks are currently being held by senior officials from both sides. The Commission's final objectives in these negotiations are to definitively prevent activation of the 'Carousel' sanctions and to have the retaliatory measures currently in place revoked. We are confident that an agreement is within reach that would fully safeguard our public health and consumer protection objectives in this issue.
(EL) Madam President, in the absence of the competent Commissioner, Mrs Ashton, I should like to thank Commissioner Kuneva for her reply and to ask the Commissioner to convey my thanks to Mrs Ashton for mediating and consulting with the American side on the lifting of the carousel retaliatory measures being taken by the United States of America. This is an action which, if nothing else, goes one step further, goes beyond the limits of the partnership between the United States of America and the European Union, which are two principal commercial players which also play a leading role in the framework of negotiations under the Doha round under the aegis of the World Trade Organization.
Member of the Commission. - Mr Papastamkos, I shall gladly convey your message to Commissioner Ashton and, without going too far in what I am saying, I think the results will be really quite satisfactory.
Subject: Non-compliance by airlines with Regulation No. 261/2004
The Court of Justice of the European Communities delivered a judgment on 22 December 2008 pursuant to which an airline may not refuse to compensate passengers following the cancellation of a flight because of technical problems affecting the aircraft. A Swedish court before which a case was brought by the ombudsman has just given a similar ruling.
Could the Commission indicate to what extent it will take account of these rulings which once again demonstrate the reluctance on the part of the airlines, the overly vague wording of Regulation No. 261/2004 concerning the 'extraordinary circumstances' justifying a cancellation and the passivity of the Commission in the face of numerous violations of this regulation to the detriment of passengers?
Vice-President of the Commission. - (IT) Madam President, honourable Members, I believe that first of all we need to emphasise that it is not the Commission's job to interpret Court of Justice rulings. These rulings referred to questions referred for preliminary rulings by national courts with the aim of ensuring uniform application of Community law.
Under the terms of Article 16 of Regulation (EC) No 261/2004 on passenger rights in the event of denied boarding and of cancellation or long delay of flights, Member States are responsible for applying the regulation and are obliged to prosecute airlines that do not comply with the provisions. When processing passenger claims that are sent to them, the competent national authorities, appointed by Member States in accordance with the regulation, must evidently take into account the instructions provided by the Court of Justice. The Commission's role is that of monitoring the correct implementation of the regulation by the competent authorities, particularly in the light of relevant Court of Justice rulings.
The last meeting between the Commission and the competent national authorities was held at the beginning of December last year, in other words a few weeks before the Court of Justice's decision. The Commission has planned another meeting for the 14th of this month. During this meeting, the Court of Justice's recent decision over case C-549/07 will be examined.
National authorities will have an opportunity to comment on the ruling and describe how they assess the behaviour of airlines to passengers in the event of cancellation in the light of this precedent and also the practical consequences of the ruling.
(IT) Commissioner, thank you because I feel that due attention must be paid to this matter. As far as I have understood, Member States must handle these matters, but you can also see if anything can be done. Thank you, therefore, for your answer and we look forward to seeing what happens next.
Thank you for having spoken in Italian. I know that you are of Italian origin, so once again, thank you. The Commission will of course monitor what is happening because I believe that passenger rights are very important to all of us. This is one of the aims of my work as Commissioner.
I said this at the time when my appointment was approved by Parliament. I will therefore continue to ensure that monitoring is carried out in order to check whether Member States are respecting passenger rights. We are all committed, even Mrs Kuneva, to trying to effectively defend the rights of citizens in all areas.
I will be brief, as I realise there is very little time. Commissioner, I have to say that the implementation of the rights we have are, frankly, a joke at the moment. I was recently in Amsterdam and watched KLM dealing with delayed passengers by rebooking them on a self check-in. The staff systematically, without asking the passengers, declined the compensation and assistance which they were entitled to.
Can we have some monitoring by the Commission? Can we have some people actually at airports looking at what the airlines do? Because, frankly, it seems to me that it has become a joke.
Vice-President of the Commission. - (FR) Madam President, the Commission intends to report to Parliament and the Council on the functioning and results of Regulation (EC) No 261/2004 through a communication, which should be adopted in the second half of this year.
This document will analyse four years of the Regulation's functioning and will propose any other actions to be taken in order to reduce the number of incidents and improve the protection of air passengers' rights.
All airports will therefore be checked. I hope that the Commission's work will improve the situation and provide citizens with the answers they expect. I can therefore assure you of my commitment as Commissioner. I have started, and I will continue, and I can confirm my commitment.
Subject: Airline privatisations in the EU
Given the successful model used for privatising Olympic Airways and transferring it to a private investor, will the Commission say to what extent this model could be used for other airlines facing similar problems?
How does the Commission assess the prospects for future privatisations of airlines in the EU? How much do airline mergers contribute to addressing the crisis, without creating monopolies and reducing competition?
Vice-President of the Commission. - (IT) Madam President, honourable Members, the Commission shares the opinion that you expressed in the text of your question, in other words that the Commission's decisions have obviously led to the ordered sale of some Olympic Airlines and Olympic Airways Services businesses. These have certainly been successful with regard to competition and transport policy.
Alitalia used the same model and it could be used by all airlines that find themselves in serious difficulties. This decision has therefore led to the creation of a new airline model, what ought to be the airline of the future: no more state companies but fully privatised companies. This is the work that the Commission has attempted to support. I believe this aim of privatisation is also shared by other airlines, I am thinking of Austrian Airlines, Malev and Czech Airlines.
In accordance with the treaty, the Commission must nevertheless remain neutral with regard to the public or private ownership of companies. The Commission is favourable to consolidation of the Community air sector, which it still considers to be too fragmented, particularly in view of the current crisis.
This consolidation should not, however, hinder competition to the extent of impairing the effective operation of the common market. The Commission or the competent national authority is responsible for monitoring concentrations carried out for this purpose under the terms of the relevant Community regulation, depending on the magnitude of the relevant concentration operation.
(EL) Madam President, I thank the Commissioner for his comments and reply. I should like to take advantage of the Commissioner's presence to ask him if there have been any evaluations on the part of the Commission on the loss of jobs in European aviation companies over the last eight months since the economic crisis broke and, if there are, what measures do you believe could be used to reverse the situation?
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, I do not have any definite data on job losses due to the crisis, but I am certainly well aware of what is happening in the air transport sector.
All my efforts as Commissioner for Transport have been directed towards supporting this form of transport and it comes as no surprise that we are again discussing a question, the matter of slots, that aims to prevent the airline situation from worsening in this time of crisis: this also means seeking to reduce job losses, in other words to contain employment levels within the European Union in the air transport sector.
Subject: Rail artery for Europe and the Brenner base tunnel
Can the Commission provide detailed information on the precise timetable and financial plans concerning both the leg of the high speed rail link for Europe from Strasbourg to Vienna and the Brenner base tunnel as the centrepiece of the Berlin-Rome link? What further steps are planned and are any additional opportunities provided by the recovery plan?
Madam President, Mr Posselt, as you know, the Berlin-Palermo rail axis is one of the 30 priority transEuropean transport network projects and the Brenner base tunnel project is the centrepiece of this priority project.
The Commission supports this key element of the priority project that will make it possible to connect rail networks at both sides of the Alps by means of a highcapacity, high-speed line, mainly designed for goods transport. The project will therefore contribute both to the effective operation of the internal market and environmental targets and to economic recovery.
The Commission therefore wishes to meet citizens' expectations in practice. This is another reason why we accelerated the granting of finance at the end of last year once authorisation had been given for EUR 786 million of funding for priority project No 1. The coordinator Mrs van Miert has been monitoring the project since 2005, I believe with positive results.
We have currently started a consultation process with the EU Member States in order to renew the mandate of the European coordinators and thus cover the period 2009-2013. In this way, we will be able to allow them to carry on with their work, particularly that of monitoring the priority projects. On 22 March 2009, the Austrian authorities submitted their multiannual programme for infrastructures, which includes financing of the Brenner base tunnel. On 17 April 2009, following the completion of the environmental impact assessment, they issued a construction permit for the project.
The Italian authorities, for their part, submitted their base tunnel project to their Inter-ministerial Economic Programming Committee (CIPE) so that the funding could be approved in May. Minister Matteoli, with whom I have spoken, confirms the will of the Italian state to pursue the objective, in other words to finance the project, and I believe that the Austrian and Italian authorities are in absolute agreement on this matter.
Priority project 17 - the Strasbourg-Vienna high-speed link that forms part of the Paris-Strasbourg-Stuttgart-Vienna-Bratislava rail axis - is proceeding in a satisfactory manner in all the Member States involved: France, Germany, Austria and Slovakia. Most of the 831 km stretch between Strasbourg and Vienna - more specifically the Strasbourg-Stuttgart and Linz-Vienna sections - will be complete by 2015. The Stuttgart-Ulm section, which represents the most significant bottleneck, will be complete by 2020.
The relevant finance protocol will be signed on 2 April of this year. At the moment, the most complicated section seems to be the cross-border section in Bavaria between Munich and Salzburg. The German Government is currently conducting a review of its multiannual programming, and so we will have to wait until the end of this year before we can begin discussing this very important section. The Strasbourg-Vienna section will cost EUR 10 billion and the priority project will cost EUR 13.5 billion in total.
I believe that this information may be of use and covers all of the requests made in Mr Posselt's question.
(DE) Commissioner, I would like to thank you for your very good and detailed answer and also for your excellent work on these two important projects which cross in Munich. I have just two brief supplementary questions:
Firstly, there is a rumour regarding the Brenner Base Tunnel, that it might be reduced to passenger transport. Can you rule this out?
Secondly, in Austria and in Stuttgart a great deal is being done for the main route from Strasbourg to Vienna and Budapest. However, we have the problem of the Munich bypass, the Munich airport link and the stretch from Munich to Mühldorf, Freilassing and Salzburg, so the Chemical Triangle and the stretch via Mühldorf. I would like to draw your attention to this in particular, as progress here is still very slow.
Vice-President of the Commission. - (IT) Madam President, honourable Members, as far as the Berlin-Palermo link is concerned, I can reassure you that although there are bound to be concerns when rumours circulate, these rumours seem to be absolutely unfounded.
I wanted to give you some other news because you are particularly interested in the Strasburg-Vienna section. On 31 March, the European Commission published two invitations to submit TEN-T proposals. Within the framework of these proposals, the Strasburg-Vienna section could obtain backing under the 2009 annual programme - amounting to EUR 140 million for both studies and work projects - and the European Economic Recovery Plan, this provides EUR 500 million exclusively earmarked for work projects to be started by the end of 2010 at the latest.
It is naturally up to national governments to send in cofinancing proposals, which will be assessed competitively against proposals from other Member States. This means that if Germany intends to submit a plan concerning this section of greatest interest to you, it can go ahead and do this and the plan for obtaining funding will be carefully evaluated by the Commission.
As regards the progress of Project 17, the Commission has decided to grant significant funding to various projects along this axis, more specifically the three cross-border sections and the bottlenecks.
Questions which have not been answered for lack of time will be answered in writing (see Annex).